Citation Nr: 0009434	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-16 282	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Hugh F. "Trey"  Daly, Attorney



INTRODUCTION

Service connection for a chronic psychiatric disorder was 
denied by the Board of Veterans' Appeals (Board) in a 
decision dated January 14, 1999. The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court). 
On August 24, 1999, the Court remanded the case to the Board 
for another decision, taking into consideration matters 
raised in its order.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1959 to October 1962.

2.	On December 27, 1999, the Board was notified by the 
veteran's accredited representative that the veteran died on 
October [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
             WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



